Citation Nr: 9934666	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
service connected compensation benefits on behalf of his 
helpless child.


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran had active guerilla service in the Philippines 
and with the Philippines Army from October 1943 to September 
1945.

This appeal arises from an apportionment decision of January 
1997 from the Manila, Republic of the Philippines, Regional 
Office (RO).  

The appellant, the veteran's helpless child, has disagreed 
with the amount of the veteran's service connected 
compensation benefits apportioned to him.  


FINDINGS OF FACT

1.  Hardship exists on the part of the appellant.

2.  To apportion 20 percent of the veteran's service 
connected disability compensation to the appellant would not 
cause undue hardship to the veteran.

3.  Apportionment of greater than 20 percent of the veteran's 
service connected disability compensation to the appellant 
would cause undue hardship to the veteran.


CONCLUSION OF LAW

The criteria for apportionment of $80 from December 1, 1996, 
and $85 from December 1, 1997, of the veteran's service 
connected compensation entitlement to the veteran's helpless 
child are met.  38 U.S.C.A. §§ 107, 5307 (West 1991); 
38 C.F.R. §§ 3.21, 3.450(a), 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in the organized military forces of the 
Commonwealth of the Philippines at the time the forces were 
in the service of the Armed Forces of the U.S.  Benefit 
payments made to veterans with such service are paid at the 
rate of $0.50 for each dollar authorized.  38 U.S.C.A. § 107 
(West 1991).  The veteran has been rated as 60 percent 
disabled since 1951.  

A March 1988 rating decision determined that the appellant 
was the helpless child of the veteran.  A July 1988 special 
apportionment decision granted an apportionment to the 
veteran's helpless child of $12.50 from January 1985, $13.00 
from December 1986, $13.50 from December 1987, and $50.00 
from June 1988.  The apportioned amount was increased to 
$65.00 from December 1995.  A January 1997 apportionment 
decision increased the apportioned amount to $75.00 from 
November 1996.

The appellant contends that he is in need of an increase in 
the amount of his apportionment.  The appellant claims that 
his mother is ill and needs medical attention, he needs a 
helper/housekeeper, and that his poor housing needs 
renovation or replacement.  The appellant also claims that 
the veteran has other sources of income than those reported.  
The veteran has responded that any increase in apportionment 
will affect his present family.  

Both the appellant and the veteran are located in the 
Republic of the Philippines and have reported their income 
and expenses in Philippine Pesos.  To convert the Peso 
amounts to U.S. Dollars, the quarterly exchange rates 
published by the U.S. Department of the Treasury must be 
used.  See 38 C.F.R. § 3.32 (1999).  

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran is not living with 
the children and not discharging his responsibility for 
support of the children.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. § 3.450(a) (1999).

Where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
children on the basis of the facts in the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration will be given such factors as: 
the amount of Department of Veterans Affairs (VA) benefits 
payable; other resources and income of the veteran and those 
dependents in whose behalf apportionment is claimed; and the 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451 
(1999).

As of December 1996, the service connected compensation rate 
for a 60 percent disability with a dependent spouse and one 
child was $817.  See 38 C.F.R. § 3.21 (1999); M21-1, Appendix 
B.  Since the veteran served in the organized military forces 
of the Commonwealth of the Philippines, payments are made to 
the veteran at the rate of $0.50 for each dollar authorized.  
Therefore, the veteran is entitled to receive compensation of 
$408.50.  The August 1997 report of a VA field examination 
notes that the veteran received a monthly benefit from the 
Philippines Veterans Affairs Office (PVAO) of P3,000.  The 
exchange rate in effect as of September 30, 1997, was 
P30.2340 per U.S. dollar, the veteran's monthly benefit is 
$99.23 (3,000/30.2340=99.23).  The veteran has indicated that 
there are no other sources of income.  The appellant claims 
that the veteran also has business income.  However, the 
August 1997 VA field examination report indicates that there 
were no other sources of income and there were no business 
interests or real estate registered in the veteran's name.  
Additionally, the appellant has presented no substantiating 
evidence that the veteran has income other than that which is 
shown above.  Accordingly, at the time the August 1997 field 
examination was conducted, the veteran was entitled to 
receive $507.73 from VA and the PVAO.  

The veteran provided a financial status report, dated in 
November 1996, wherein he indicated that his living expenses 
were P8,000.  Using the exchange rate of P26.1930 per dollar 
in effect on December 31, 1996, this equates to $305.42 
(8,000/26.1930=305.42).  Therefore, the veteran's total 
income is greater than his reported monthly living expenses.  

As noted, the veteran was authorized VA service connected 
disability compensation of $408.50 from December 1996.  The 
compensation rate to the veteran with a spouse but without a 
child would be $770 for a 60 percent disability which when 
paid at the rated of $0.50 per dollar authorized is $385.  
The difference between the entitlement rates with a child and 
without a child is $23.50 (408.50-38=23.50).  As of December 
1997, the VA disability compensation amount for the veteran 
with a wife and child is $834 which when paid at the rated of 
$0.50 per dollar authorized is $417.  The compensation rate 
to the veteran with a spouse but without a child would be 
$785 which when paid at the rate of $0.50 for each dollar 
authorized is $392.50.  The difference between the 
entitlement rates with a child and without a child is $24.50 
(417-392.50=24.50).  As of December 1998, the VA disability 
compensation amount for the veteran with a wife and child is 
$844 which when paid at the rated of $0.50 per dollar 
authorized is $422.  The compensation rate to the veteran 
with a spouse but without a child would be $795 which when 
paid at the rate of $0.50 for each dollar authorized is 
$397.50.  The difference between the entitlement rates with a 
child and without a child is $24.50 (422-397.50=24.50).  
38 C.F.R. § 3.21 (1999); M21-1, Appendix B.  

From November 1996, the apportioned amount was $75.00. As of 
December 1996, the VA disability compensation amount for the 
veteran with a wife and child is $817 which when paid at the 
rated of $0.50 per dollar authorized is $408.50.  The $75 
apportioned amount represents 18 percent of the veteran's 
compensation.  As of December 1997, the VA disability 
compensation amount for the veteran with a wife and child is 
$834 which when paid at the rated of $0.50 per dollar 
authorized is $417.  The $75 apportioned amount represents 18 
percent of the veteran's compensation.  As of December 1998, 
the VA disability compensation amount for the veteran with a 
wife and child is $844 which when paid at the rated of $0.50 
per dollar authorized is $422.  The $75 apportioned amount 
again represents 18 percent of the veteran's compensation.  

The claimant/appellant has been determined by VA to be a 
child of the veteran that is permanently incapable of self 
support or a helpless child.  The July 1998 report of a VA 
field examination notes that the claimant had no source of 
income and was not employed.  His only source of income was 
the apportionment of the veteran's service connected 
compensation benefits and that he was fully dependent on the 
apportionment.  In an October 1996 statement, the appellant 
indicated he had monthly living expenses of P7,060.  Applying 
the exchange rate of P26.1930 per dollar in effect on 
December 31, 1996, this equates to $269.54 (7,060/26.1930= 
269.54).  Therefore, his claimed expenses are significantly 
in excess of the amount that is apportioned to him.  

The evidence indicates that the expenses of the veteran's 
helpless child are significantly in excess of his income, he 
has no income other than the apportioned share of the 
veteran's disability compensation, and that he is fully 
dependent on the apportionment of the veteran's compensation.  
Therefore, hardship exists on the part of the veteran's 
helpless child and special apportionment must be considered.  
Where hardship exists, apportionment of less than 20 percent 
would not provide reasonable support to the apportionee.  The 
veteran has indicated that any increase in the apportionment 
would affect his present family. However, his income is 
greater than his reported expenses.  As noted above, the $75 
apportioned to the child represents 18 percent of the 
veteran's VA disability compensation.  Therefore, to increase 
the apportionment to his child to 20 percent of his 
disability compensation would provide a reasonable amount and 
not cause undue hardship to the veteran.  Accordingly, an 
apportionment of $80 from December 1996 and $85 from December 
1997 would represent 20 percent of the compensation 
entitlement and not cause undue hardship for the veteran 
since he also has income from the PVAO.  38 C.F.R. § 3.451 
(1999).

The appellant has indicated that he should be apportioned a 
greater amount of the veteran's compensation for his support.  
The record shows that the appellant was born in 1959 and is 
therefore approximately 40 years old.  Emancipation in the 
Philippines occurs at the age of 21 and parental authority 
terminates.  At the termination of parental authority, the 
duty of the parents to provide continued support also 
terminates.  See Art. 220, 228, 234, Family Code of the 
Philippines (1992).  Since the claimant is over 21 years of 
age, he has become emancipated and the veteran no longer has 
the responsibility for providing continued support under the 
laws of the Philippines.  The appellant has not provided any 
evidence with shows that the veteran has a continuing 
responsibility under the laws of the Philippines to provide 
continuing support to him.  

As noted above, the record does not show that the veteran is 
obligated to provide support to the appellant under the laws 
of the Philippines.  Any obligation for support that may 
arise in this case is based on the determination by VA that 
the veteran's child is a helpless child.  See 38 U.S.C.A. 
§ 101(4) (West 1991).  While the veteran's income is greater 
than his reported expenses, he has also indicated that to 
increase the apportionment to his child would affect his 
present family.  The purpose of disability compensation is to 
compensate veterans for their loss of earning capacity in 
civil occupations due to disability incurred as the result of 
service.  See 38 U.S.C.A. §§ 101(13), 1155 (West 1991).  
Additionally, apportionment of 20 percent of veteran's 
compensation to the appellant is more than three times the 
additional amount of compensation that the veteran is 
entitled to receive for a child.  In a May 1998 statement, 
the veteran indicated that he needed his compensation 
benefits due to a health condition and to support his wife.  
While the appellant has special needs due to his disability, 
the needs of the veteran and his family must also be taken 
into account.  Therefore, to apportion greater than 20 
percent of the veteran's compensation to the appellant where 
there is no evidence of a requirement for support under the 
laws of the Philippines, where the veteran has indicated that 
an increased amount would affect him and the persons in his 
household who are dependent on him, and where the appellant 
is apportioned more than three times the additional 
compensation the veteran receives for a child would cause 
undue hardship to the veteran.  Additionally, apportionment 
of 20 percent provides a reasonable amount to an apportionee.  
Therefore, an apportionment of greater than 20 percent of the 
veteran's compensation entitlement is not warranted.  
38 C.F.R. §§ 3.450(a), 3.451 (1999).

Based on the above, the evidence supports granting an 
apportionment of $80 from December 1, 1996, and $85 from 
December 1, 1997, to the veteran's helpless child.  38 
U.S.C.A. §§ 107, 5307 (West 1991); 38 C.F.R. §§ 3.21, 
3.450(a), 3.451 (1999).


ORDER

An apportionment to the appellant of $80 from December 1, 
1996, and $85 from December 1, 1997, is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

